Decree so far as appealed from affirmed, with costs. Memorandum: Appellant’s right as committee of the incompetent to letters of administration depended upon whether the incompetent was the lawful wife of decedent. An issue of fact was presented on this question. The court has found that the relations between the parties which eoncededly were meretricious at the time of their inception continued so throughout. The evidence supports this determination and it is not against the weight of the evidence. AH concur. (The portion of the decree appealed from denies a petition for appointment of an administrator.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.